Hill, J.
1. Although the general rule is that a court of equity will not enjoin prosecutions for criminal offenses, and this rule applies both to violations of the criminal laws of the State and to quasi-criminal proceedings under municipal ordinances, yet there are cases in which equity will enjoin such prosecutions. Paulk v. Sycamore, 104 Ga. 24 (30 S. E. 417, 41 L. R. A. 772, 69 Am. St. R. 128) ; Georgia Ry. & El. Co. v. Oakland City; 129 Ga. 576 (59 S. E. 296) ; White v. Tifton, 129 Ga. 582 (59 S. E. 299) ; Rowland v. Commissioners, 133 Ga. 190 (65 S. E. 404) ; Mayor &c. of Jonesboro v. Central Ry. Co., 134 Ga. 190 (67 S. E. 716) ; Mayor &c. of Shellman V. Saxon, 134 Ga. 29 (67 S. E. 438, 27 L. R. A. (N. S.) 452); Starnes v. Atlanta, 139 Ga. 531 (77 S. E. 381); In re Sawyer, 124 U. S. 200, 211 (8 Sup. Ct. 482, 31 L. ed. 402).
2. Under ■ the petition as amended, which alleges in substance that the prosecution of the plaintiff by the municipality, and the threatened continued prosecutions until she desisted from her efforts to pursue her employment as soliciting agent, has destroyed her right to take orders ■ for goods, and that she has no remedy unless the defendants are restrained, this case falls within the exception to the general rule; and the court erred in sustaining the demurrer to the petition as amended. Gould v. Atlanta, 55 Ga. 678; 5 Pom. Eq. Jur. 635, § 554; City of Atlanta v. Gate City Gas Light Co., 71 Ga. 106 (5) ; Southern Express Co. v. Ty Ty, 141 Ga. 421 (81 S. E. 114); Peginis v. Atlanta, 132 Ga. 302 (63 S. E. 857, 35 L. R. A. (N. S.) 716).

Judgment reversed.


All the Justices concwr.

A demurrer to the petition was. sustained, and the plaintiff excepted.
Rosser, Slaton, Phillips & Hoplcins, for plaintiff.
J. L. May son and S. D. Hewlett, for defendants.